UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:9/30 Date of reporting period: 6/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of June 30, 2010(Unaudited) DWS Small Cap Growth Fund Shares Value ($) Common Stocks 97.8% Consumer Discretionary 15.2% Auto Components 0.7% Gentex Corp. Diversified Consumer Services 0.8% Capella Education Co.* (a) Hotels Restaurants & Leisure 1.4% Buffalo Wild Wings, Inc.* (a) Red Robin Gourmet Burgers, Inc.* (a) Media 1.3% Cinemark Holdings, Inc. (a) Specialty Retail 8.3% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc.* DSW, Inc. "A"* (a) Guess?, Inc. hhgregg, Inc.* (a) Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 2.7% Carter's, Inc.* Deckers Outdoor Corp.* True Religion Apparel, Inc.* (a) Consumer Staples 4.2% Food Products American Italian Pasta Co. "A"* (a) Darling International, Inc.* Diamond Foods, Inc. (a) Green Mountain Coffee Roasters, Inc.* (a) Energy 6.9% Energy Equipment & Services 1.8% Dril-Quip, Inc.* Superior Well Services, Inc.* (a) T-3 Energy Services, Inc.* Oil, Gas & Consumable Fuels 5.1% BPZ Resources, Inc.* (a) Carrizo Oil & Gas, Inc.* (a) Clean Energy Fuels Corp.* (a) Cloud Peak Energy, Inc.* (a) Concho Resources, Inc.* EXCO Resources, Inc. (a) Goodrich Petroleum Corp.* (a) Northern Oil & Gas, Inc.* (a) Rosetta Resources, Inc.* (a) Financials 5.8% Capital Markets 1.0% Stifel Financial Corp.* (a) Commercial Banks 1.7% East West Bancorp., Inc. (a) Prosperity Bancshares, Inc. Consumer Finance 1.4% Dollar Financial Corp.* (a) Diversified Financial Services 1.7% Portfolio Recovery Associates, Inc.* (a) Health Care 22.6% Biotechnology 6.9% Alexion Pharmaceuticals, Inc.* (a) Halozyme Therapeutics, Inc.* (a) Human Genome Sciences, Inc.* (a) ImmunoGen, Inc.* (a) Incyte Corp.* (a) InterMune, Inc.* (a) Regeneron Pharmaceuticals, Inc.* (a) United Therapeutics Corp.* (a) Health Care Equipment & Supplies 3.6% Accuray, Inc.* (a) Kinetic Concepts, Inc.* (a) Thoratec Corp.* (a) Health Care Providers & Services 3.0% Genoptix, Inc.* (a) Gentiva Health Services, Inc.* Owens & Minor, Inc. Health Care Technology 3.8% athenahealth, Inc.* (a) Cerner Corp.* (a) Merge Healthcare, Inc.* (a) SXC Health Solutions Corp.* Pharmaceuticals 5.3% Biovail Corp. (a) Flamel Technologies SA (ADR)* Par Pharmaceutical Companies, Inc.* Questcor Pharmaceuticals, Inc.* VIVUS, Inc.* (a) Industrials 15.0% Aerospace & Defense 1.1% BE Aerospace, Inc.* Air Freight & Logistics 0.9% Atlas Air Worldwide Holdings, Inc.* Commercial Services & Supplies 1.5% EnerNOC, Inc.* (a) Construction & Engineering 0.5% MYR Group, Inc.* (a) Electrical Equipment 3.7% A-Power Energy Generation Systems Ltd.* (a) AZZ, Inc. (a) Baldor Electric Co. General Cable Corp.* (a) Machinery 4.2% Ampco-Pittsburgh Corp. Badger Meter, Inc. (a) RBC Bearings, Inc.* Terex Corp.* (a) Professional Services 2.4% FTI Consulting, Inc.* (a) TrueBlue, Inc.* Road & Rail 0.7% Genesee & Wyoming, Inc. "A"* Information Technology 24.1% Communications Equipment 2.0% Polycom, Inc.* (a) Riverbed Technology, Inc.* Computers & Peripherals 0.8% Lexmark International, Inc. "A"* Electronic Equipment, Instruments & Components 1.0% Itron, Inc.* Internet Software & Services 3.6% Digital River, Inc.* (a) MercadoLibre, Inc.* NIC, Inc. (a) VistaPrint NV* (a) IT Services 4.1% Forrester Research, Inc.* hiSoft Technology International Ltd. (ADR)* iGATE Corp. Telvent GIT SA* (a) Semiconductors & Semiconductor Equipment 4.3% Atheros Communications* Cavium Networks, Inc.* (a) Netlogic Microsystems, Inc.* (a) Novellus Systems, Inc.* Software 8.3% ArcSight, Inc.* CommVault Systems, Inc.* Concur Technologies, Inc.* (a) Epicor Software Corp.* Sourcefire, Inc.* (a) Taleo Corp. "A"* VanceInfo Technologies, Inc. (ADR)* (a) Materials 3.1% Metals & Mining 2.0% North American Palladium Ltd.* (a) Randgold Resources Ltd. (ADR) Thompson Creek Metals Co., Inc.* (a) Vista Gold Corp.* (a) Walter Energy, Inc. Paper & Forest Products 1.1% Schweitzer-Mauduit International, Inc. Telecommunication Services 0.9% Wireless Telecommunication Services Syniverse Holdings, Inc.* (a) Total Common Stocks (Cost $62,118,451) Warrants 0.0% Information Technology Lantronix, Inc., Expiration Date 2/9/2011*(Cost $0) Securities Lending Collateral 48.1% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $36,687,180) Cash Equivalents 4.1% Central Cash Management Fund, 0.21% (b) (Cost $3,155,069) % of Net Assets Value ($) Total Investment Portfolio (Cost $101,960,700) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $102,725,500.At June 30, 2010, net unrealized appreciationfor all securities based on tax cost was $11,702,843.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,307,402 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,604,559. (a) All or a portion of these securities were on loan.The value of all securities loaned at June 30, 2010 amounted to $35,484,644 which is 46.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
